Name: Commission Regulation (EU) 2019/759 of 13 May 2019 laying down transitional measures for the application of public health requirements of imports of food containing both products of plant origin and processed products of animal origin (composite products) (Text with EEA relevance.)
 Type: Regulation
 Subject Matter: health;  animal product;  trade;  foodstuff;  agricultural activity
 Date Published: nan

 14.5.2019 EN Official Journal of the European Union L 125/11 COMMISSION REGULATION (EU) 2019/759 of 13 May 2019 laying down transitional measures for the application of public health requirements of imports of food containing both products of plant origin and processed products of animal origin (composite products) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1), and in particular the first paragraph of Article 9 thereof, Whereas: (1) Regulation (EC) No 853/2004 provides for significant changes to the public health (food safety) rules and procedures to be complied with by food business operators. In particular, it lays down certain conditions for imports of food containing both products of plant origin and processed products of animal origin (composite products) into the Union. (2) Commission Regulation (EU) 2017/185 (2) provides for transitional measures derogating from these rules for food business operators importing food containing both products of plant origin and processed products of animal origin (composite products), others than those referred to in Article 3(1) and (3) of Commission Regulation (EU) No 28/2012 (3), for which the public health conditions for importing into the Union have not yet been laid down at Union level. This derogation applies until 31 December 2020. (3) Regulation (EU) 2016/429 of the European Parliament and of the Council (Animal Health Law) (4) lays down rules for the prevention and control of animal diseases which are transmissible to animals or to humans. It applies to products of animal origin, and therefore to composite products as defined in Article 2(a) of Commission Decision 2007/275/EC (5). Once applicable, the Regulation will set out requirements for the entry into the Union of animals, germinal products and products of animal origin from third countries and territories. This Regulation shall apply from 21 April 2021. (4) In order to ensure legal clarity and consistency and to facilitate operators and competent authorities' transition to the new rules, it is necessary to have a single date of application for the new import conditions for composite products covered by Article 6(4) of Regulation (EC) No 853/2004. The end of these transitional measures should therefore be extended to 20 April 2021. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation lays down transitional measures for the application of certain provisions of Regulation (EC) No 853/2004 for a transitional period from 1 January 2021 to 20 April 2021. Article 2 Definitions For the purpose of this Regulation, composite product means composite product as defined in Article 2(a) of Decision 2007/275/EC. Article 3 Derogation concerning public health requirements of imports of food containing both products of plant origin and processed products of animal origin By way of derogation from Article 6(4) of Regulation (EC) No 853/2004, food business operators importing food containing both products of plant origin and processed products of animal origin, others than those referred to in Article 3(1) and (3) of Regulation (EU) No 28/2012 shall be exempt from the requirements referred to in Article 6(4) of Regulation (EC) No 853/2004. Imports of such products shall comply with the public health import requirements of the Member State of import. Article 4 Entry into force and application This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2021 to 20 April 2021. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 May 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 139, 30.4.2004, p. 55. (2) Commission Regulation (EU) 2017/185 of 2 February 2017 laying down transitional measures for the application of certain provisions of Regulations (EC) No 853/2004 and (EC) No 854/2004 of the European Parliament and of the Council (OJ L 29, 3.2.2017, p. 21). (3) Commission Regulation (EU) No 28/2012 of 11 January 2012 laying down requirements for the certification for imports into and transit through the Union of certain composite products and amending Decision 2007/275/EC and Regulation (EC) No 1162/2009 (OJ L 12, 14.1.2012, p. 1). (4) Regulation (EU) 2016/429 of the European Parliament and of the Council of 9 March 2016 on transmissible animal diseases and amending and repealing certain acts in the area of animal health (Animal Health Law) (OJ L 84, 31.3.2016, p. 1). (5) Commission Decision 2007/275/EC of 17 April 2007 concerning lists of animals and products to be subject to controls at border inspection posts under Directive 91/496/EEC and 97/78/EC (OJ L 116, 4.5.2007, p. 9).